 HAHN & HESSEN LLP
 488 Madison Avenue
 New York, NY 10022
 (212) 478-7200
 (212) 478-7400
 Joshua I. Divack
 Zachary G. Newman
 Jacob T. Schwartz
 Jose A. Fernandez

 Attorneys for DB 232 Seigel LLC & DB 232 Seigel Mezz LLC

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                            Chapter 11
 232 SEIGEL DEVELOPMENT LLC
                                                            Case No. 20-22844 (RDD)
               Debtor.


                      NOTICE OF HEARING ON OBJECTION
               OF DB 232 SEIGEL LLC AND DB 232 SEIGEL MEZZ LLC
          TO SUBCHAPTER V DEBTOR ELECTION UNDER 11 U.S.C. § 1182(1)

       PLEASE TAKE NOTICE that on August 28, 2020, DB 232 Seigel LLC and DB 232
Seigel Mezz LLC (“DB 232”) filed their Objection of DB 232 Seigel LLC and DB 232 Seigel Mezz
LLC to Subchapter V Debtor Election Under 11 U.S.C. § 1182(1) (the “Objection”).
       PLEASE TAKE FURTHER NOTICE that pursuant to General Order M-543 dated
March 20, 2020, a telephonic hearing on the Objection (the “Hearing”) has been scheduled for
October 9, 2020 at 10:00 a.m. (Prevailing Eastern Time) before the Honorable Robert D.
Drain, United States Bankruptcy Judge for the United States Bankruptcy Court for the
Southern District of New York, 300 Quarropas Street, White Plains, New York 10601 (the
“Bankruptcy Court”).
       PLEASE TAKE FURTHER NOTICE that any party wishing to appear at the
Hearing must make arrangements with Court Solutions LLC at www.court-solutions.com
and comply the instructions at the following address concerning telephonic appearances:
http://www.nysb.uscourts.gov/telephonic-appearances-white-plains. Registration for the
Hearing must be completed by no later than 12:00 p.m. (Prevailing Eastern Time) one
business day prior to the Hearing.
       PLEASE TAKE FURTHER NOTICE that responses, if any, to the Objection (a
“Response”) shall be in writing, shall conform to the Federal Rules of Bankruptcy Procedure
and the Local Bankruptcy Rules for the Southern District of New York, shall set forth the
name of the responding party, the basis for the Response and the specific grounds thereof,
shall be filed with the Bankruptcy Court electronically in accordance with General Order M-
399 (which may be found at: www.nysb.uscourts.gov) by registered users of the Bankruptcy
Court’s case filing system, and shall be served upon counsel for DB 232, Hahn & Hessen LLP,
488 Madison Avenue, New York, New York 10022 (Attn: Joshua I. Divack, Esq.,
jdivack@hahnhessen.com, and Jacob T. Schwartz, Esq., jschwartz2@hahnhessen.com) so as
to be received no later than 4:00 p.m. (Prevailing Eastern Time) on October 6, 2020 (the
“Response Deadline”).
       PLEASE TAKE FURTHER NOTICE that parties filing a Response are required to
attend the Hearing, and failure to appear may result in relief being granted or denied upon
default.

Dated:    August 28, 2020
          New York, New York




                                          By:    /s/ Joshua I. Divack
                                                  HAHN & HESSEN LLP
                                                  Joshua I. Divack, Esq.
                                                  Zachary G. Newman, Esq.
                                                  Jacob T. Schwartz, Esq.
                                                  Jose A. Fernandez, Esq.
                                                  488 Madison Avenue
                                                  New York, NY 10022
                                                  (212) 478-7200
                                                  (212) 478-7400


                                                 Counsel for DB 232




                                           -2-
    HAHN & HESSEN LLP
    488 Madison Avenue
    New York, NY 10022
    (212) 478-7200
    (212) 478-7400
    Joshua I. Divack
    Zachary G. Newman
    Jacob T. Schwartz
    Jose A. Fernandez

    Attorneys for DB 232 Seigel LLC & DB 232 Seigel Mezz LLC

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re:
                                                                           Chapter 11
    232 SEIGEL DEVELOPMENT LLC
                                                                           Case No. 20-22844 (RDD)
                      Debtor.


     OBEJCTION OF DB 232 SEIGEL LLC AND DB 232 SEIGEL MEZZ LLC
     TO SUBCHAPTER V DEBTOR ELECTION UNDER 11 U.S.C. § 1182(1)

             DB 232 Seigel LLC and DB 232 Seigel Mezz LLC (collectively, “DB 232”), by and

through its undersigned counsel, hereby files this objection (the “Objection”) to 232 Seigel

Development LLC’s (“Development’s”) election as a “debtor” under Subchapter V of chapter

11 of the United States Code (the “Bankruptcy Code”) as defined in Bankruptcy Code § 1182(1).

In support of the Objection, DB 232 respectfully states as follows:

                                                 BACKGROUND

      A. Pre-Bankruptcy Loans, Default, and UCC Sale

             1.      Prior to this bankruptcy filing, Development and its affiliate, 232 Seigel

Acquisition LCC (“Acquisition”, and together with Development, the “Debtors”),1 entered into


1
             Acquisition has also filed a petition for relief under chapter 11 of the Bankruptcy Code, Case No. 20-
             22845. Acquisition’s and the Debtor’s bankruptcy cases have not been jointly administered at this time.


                                                          -3-
various secured lending transactions with DB 232 in the aggregate amount of $8,250,000.00

(the “Loans”). The Loans are secured by, among other things, Acquisition’s real property

located at 232-244 Seigel Street, Brooklyn, New York (the “Property”), and Development’s

sole, 100% equity ownership interest in Acquisition (the “Senior Borrower Equity Interest”).

       2.     On January 1, 2020 (the “Maturity Date”), the Loans matured and became fully

due and payable. The Debtors failed to make any payments due under the Loans by the

Maturity Date, which actions constituted an Event of Default under the Loans’ respective

loan agreements (the “Maturity Payment Defaults”).

       3.     As a consequence of, and in response to, the Debtors’ Maturity Payment

Defaults, on March 3, 2020, DB 232 informed the Debtors that it would be pursuing the

foreclosure and public sale of the Senior Borrower Security Interest pursuant to the applicable

loan documents and section 9-610 of Article 9 of the Uniform Commercial Code enacted in

the State of New York (the “UCC Article 9 Sale”). The UCC Article 9 Sale was publicly

marketed by Newmark & Company Real Estate Inc., and initially scheduled to occur on April

7, 2020 at 11:00 a.m. (Eastern Time). After various adjournments, DB 232 informed the

Debtors that it would be moving forward with the UCC Article 9 Sale telephonically on July

14, 2020, at approximately 10:30 a.m. (Eastern Time).

   B. Bankruptcy Filings

       4.     On July 14, 2020 (the “Petition Date”), minutes prior to the commencement of

the UCC Article 9 Sale, the Debtors each filed petitions for relief under chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for the Southern District of New

York (the “Court”). In its Voluntary Petition for Relief, Development elected to file under

Subchapter V of chapter 11, and elected to define itself as a Subchapter V “debtor” pursuant



                                              -4-
to Bankruptcy Code § 1182(1). See Development Petition, ECF No. 1 at Part 8. Acquisition

did not seek relief under Subchapter V, and instead elected to define itself as a debtor engaged

in the business of owning Single Asset Real Estate as defined in Bankruptcy Code § 101(51B).

        5.      On July 15, 2020, Development filed its Schedules of Assets and Liabilities,

Schedules A/B, D, E/F, and Summary of Assets and Liabilities [ECF No. 3] (the

“Schedules”).    In its Schedules, Development described itself as having $3,000,000 in

outstanding secured liabilities and $1,836,408.27 in unsecured liabilities, totaling

$4,836,408.27 in outstanding debts. See Development Schedules, Summary of Assets and

Liabilities.

        6.      Attached to its Voluntary Petition for Relief, Acquisition filed its Schedules of

Assets and Liabilities, Schedules A/B, D, E/F, and Summary of Assets and Liabilities. In its

Summary of Assets and Liabilities, Acquisition described itself as having, among other things,

$5,250,000 in outstanding secured debts and $1,836,408.27 in unsecured debts, totaling

$7,112,316.65 in outstanding obligations.2

        7.      On July 28, 2020, Development and Acquisition each filed an Application for

Order Extending the Debtor’s Time to File Schedules and Statement of Financial Affairs [ECF Nos. 9

& 12, respectively] (the “Motions to Extend”). Notably, in its Motion to Extend, Acquisition

states “[t]he Debtor is affiliated with 232 Seigel Development LLC… which owns

membership interests in the Debtor.” Acquisition Motion to Extend at ¶ 2. Development’s

Motion to Extend states that Development “is the parent company of [Acquisition].”

Development Motion to Extend at ¶ 2.



2
        Notwithstanding $25,908.38 in outstanding priority claims owed to the NYC Department of Finance,
        Acquisition’s unsecured debts listed in its Schedules are identical to those described in Development’s
        Schedules.


                                                     -5-
       8.      On August 14, 2020, the Debtors each filed their Schedules G and H, along

with their Statements of Financial Affairs [ECF Nos. 14, 17, respectively] (the “SOFAs”). In

its Schedule H, Development listed Acquisition as a co-debtor liable for all of the general

unsecured trade and operating liabilities listed on its Schedule E/F. See Development

Schedule H [ECF No. 17].

                                         OBJECTION

       9.        Development does not qualify as a “debtor” under Bankruptcy Code §

1182(1) and therefore is not entitled to relief under Subchapter V. As such, DB 232 requests

that this Court declare Development’s Subchapter V “debtor” election a nullity and require

Development to pursue its reorganization under the ordinary chapter 11 provisions of the

Bankruptcy Code.

       10.     Bankruptcy Code § 1182 defines “debtor” as “subject to paragraph (B), [] a person

engaged in commercial or business activities… that has aggregate noncontingent liquidated

secured and unsecured debts as of the date of the filing or the date of the order for relief in the

an amount not more than $7,500,000.”             11 U.S.C. § 1182(1)(A) (emphasis added).

Subparagraph (B) provides that a Subchapter V “debtor” does not include “any member of a

group of affiliated debtors that has aggregate noncontingent liquidated secured and unsecured

debts in an amount greater than $7,500,000.” See 11 U.S.C. § 1182(1)(B).

       11.     Development is unquestionably a “member of a group of affiliated debtors.”

By its own admission in its Motion to Extend, Acquisition states that it is “affiliated with”

Development through common ownership.              See Acquisition Motion to Extend at ¶ 2.

Development also concedes that it is “the parent company of [Acquisition]” and describes

itself as being co-liable with Acquisition for its general unsecured obligations.              See



                                               -6-
Development Motion to Extend at ¶ 2; Development Schedule H. Further, as the Bankruptcy

Code defines “affiliate” as an “entity that directly or indirectly owns… 20 percent or more of

the outstanding voting securities of the debtor”, Development and Acquisition are

unquestionably affiliates of one another. As such, their collective and aggregated secured and

unsecured debts must be considered when analyzing whether Development itself is eligible for

relief under Subchapter V.

       12.     When aggregating the secured and unsecured obligations of both entities, it

becomes clear that Development is not entitled to relief under Subchapter V because

Development is a member of a group of affiliated debtor entities whose collective debts exceed

the $7,500,000 threshold. Without even addressing outstanding unsecured obligations, the

Debtors concede in their Schedules collective secured debts owed to DB 232 in the amount

of $8,250,000.3 These secured obligations alone exceed the total debt threshold imposed by

section 1182 and thus prevent a filing under Subchapter V.

       13.     Given Subchapter V’s recent enactment in 2019, there is limited case law

interpreting its provisions.      Courts have interpreted, however, the substantially similar

definition of “small business debtor” under Bankruptcy Code § 101(51D), and have concluded

that affiliated debtors’ aggregated, outstanding secured and unsecured obligations is the

appropriate benchmark when determining each respective debtor’s “small business” status.

See, e.g., In re CCT Communs., Inc., 420 B.R. 160, 172 (Bankr. S.D.N.Y. 2009) (“affiliated

debtors aggregate their non-insider, non-affiliate liquidated non-contingent debts. If the

aggregated amount exceeds $ 2 million, neither debtor is considered a small business debtor



3
       The Schedules merely reference the principal amounts owed to DB 232 under the Loans, and do not
       include the substantial default interest and penalties that have accrued following the Debtors’ payment
       defaults.


                                                    -7-
even though each debtor might be if treated separately.”)

                                      CONCLUSION

         14.     When aggregating Development’s and Acquisition’s collective secured and

unsecured debts as required by the Bankruptcy Code, it becomes clear that Development is

not entitled to seek relief under Subchapter V. As such, DB 232 requests that this Court

declare Development’s election as a Subchapter V “debtor” unenforceable and require

Development to proceed under the ordinary provisions of chapter 11.


Dated:         August 28, 2020
               New York, New York




                                          By:     /s/ Joshua I. Divack
                                                   HAHN & HESSEN LLP
                                                   Joshua I. Divack, Esq.
                                                   Zachary G. Newman, Esq.
                                                   Jacob T. Schwartz, Esq.
                                                   Jose A. Fernandez, Esq.
                                                   488 Madison Avenue
                                                   New York, NY 10022
                                                   (212) 478-7200
                                                   (212) 478-7400


                                                  Counsel for DB 232




                                            -8-
